***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            STATE v. MICHAEL T.—CONCURRENCE

   D’AURIA, J., concurring. I agree with and join parts
I and II of the majority opinion. I also agree with and
join part III A and B, which concludes that the trial
court did not violate (1) General Statutes § 54-84 (b)
by denying the request by the defendant, Michael T.,
to instruct the jury that it could draw no unfavorable
inference from his ‘‘elect[ion]’’ not to testify, rather
than his ‘‘failure’’ to testify, or (2) his exercise of his
constitutional right to remain silent by concluding that
the same statute required the trial court to instruct the
jury that it could draw ‘‘no unfavorable inferences from
the accused’s failure to testify.’’ (Emphasis added.)
General Statutes § 54-84 (b). I write briefly and sepa-
rately because I believe the court’s resolution of the
defendant’s ‘‘no unfavorable inference’’ claims leaves
in its wake confusion for trial courts. I respectfully
suggest that the legislature consider clarifying whether
it intended for courts to use any particular language—
including the phrase, ‘‘failure to testify’’—when giving
this legislatively and constitutionally compelled instruc-
tion.
   The trial court in the present case believed it was
required to use the language of the statute (‘‘failure to
testify’’) or risk committing plain error. The court today
properly disabuses trial courts of that notion. The
majority opinion contains four predicates, which I agree
are accurate under our law. First, ‘‘a defendant may
request, and the trial court may give, a jury instruction
that deviates from the specific wording of § 54-84 (b),
as long as the instruction does not materially alter the
substantive meaning of the statute.’’ Second, the trial
court is not required to grant a defendant’s request for
a particular alternative instruction but may give any
instruction that accurately states the law. Third, § 54-
84 (b) requires the trial court to grant a defendant’s
request that the court give no instruction concerning
the defendant’s failure to testify. See State v. Casanova,
255 Conn. 581, 600, 767 A.2d 1189 (2001). And, fourth,
in the absence of a request not to give an instruction
at all, the failure to give a ‘‘no unfavorable inference’’
instruction pursuant to § 54-84 (b) is plain error. State
v. Wright, 197 Conn. 588, 595, 500 A.2d 547 (1985).
   Even when considering these axioms together, there
remains to me something incongruous. Specifically, the
majority agrees with the defendant, as do I, that the
statutory phrase ‘‘failure to testify,’’ while violating no
constitutional rule, nonetheless has ‘‘the tendency to
confirm the validity of the jury’s natural assumption
that an innocent person would take the [witness] stand
to respond to the accusations against him.’’ (Emphasis
in original.) The majority even goes so far as to ‘‘agree
with the defendant in the present case that the use of
more neutral language, such as ‘the defendant’s choice
not to testify,’ or ‘the fact that the defendant did not
testify,’ would be preferable,’’ and states that ‘‘it is well
within the trial courts’ discretion to use this alternative
language, and we encourage them to do so.’’ The major-
ity also notes and encourages use of the Judicial Branch’s
model criminal jury instructions, which provide in rele-
vant part: ‘‘The defendant has not testified in this case.
. . . You must draw no unfavorable inferences from the
defendant’s choice not to testify.’’ (Emphasis added.)
Connecticut Criminal Jury Instructions 2.2-4, available
at https://www.jud.ct.gov/JI/Criminal/Criminal.pdf (last
visited April 22, 2021). The majority goes so far as to say:
‘‘[W]e can perceive no reason why the legislature would
have wanted to bar trial courts from deviating from the
specific language of the statute when instructing the
jury, as long as the courts give an instruction that is at
least as protective of the defendant’s constitutional right
as the statutory language.’’1
   So, where does this leave our trial courts? If it is
plain error to give no instruction even without a request,
presumably, trial courts should have a canned instruc-
tion to give in every case in which a defendant does
not testify. Should courts default to use of the statutory
language? The majority’s answer appears to be that they
can, but they don’t have to. The majority’s answer is
the same when a defendant proposes language that
departs from the legislative language: courts may depart
but don’t have to.
   Although we might be able to envision examples of
a defendant who wishes for a trial court to use the
statutory phrase, ‘‘failure to testify,’’ in its instruction,
it is not apparent to me under what circumstances the
court could appropriately exercise discretion to decline
to use alternative language that we have recognized not
only as valid, but preferable. In fact, it is significant to
me that a committee of the Judicial Branch’s criminal
trial judges, presumably after careful consideration of
the statutory language, has proposed a model instruc-
tion that deviates from the statute’s language and that
we encourage trial courts to use: ‘‘The defendant has
not testified in this case. . . . You must draw no unfa-
vorable inferences from the defendant’s choice not to
testify.’’ (Emphasis added.) Connecticut Criminal Jury
Instructions, supra, 2.2-4. It is also significant to me
that the state has voiced no objection to the language
in the model instruction.
   We could adopt this language, or any other ‘‘neutral’’
or ‘‘preferable’’ language, as a matter of our supervisory
authority over the administration of justice. ‘‘We ordi-
narily invoke our supervisory powers to enunciate a
rule that is not constitutionally required but that we
think is preferable as a matter of policy.’’ (Internal quo-
tation marks omitted.) Marquez v. Commissioner of
Correction, 330 Conn. 575, 608, 198 A.3d 562 (2019).
We have exercised this authority to ‘‘[adopt] rules
intended to guide the lower courts in the administration
of justice in all aspects of the criminal process’’; (inter-
nal quotation marks omitted) State v. Rose, 305 Conn.
594, 607, 46 A.3d 146 (2012); including numerous times
to direct trial courts to instruct or not to instruct juries
in certain ways. See, e.g., State v. Carrion, 313 Conn.
823, 852–53, 100 A.3d 361 (2014); State v. Aponte, 259
Conn. 512, 522, 790 A.2d 457 (2002); State v. Delvalle,
250 Conn. 466, 475–76, 736 A.2d 125 (1999). The present
case seems to fit the bill: the statutory language does
not violate the constitution, but the majority considers
other language preferable as a matter of policy. It would
be odd if the court’s reticence to exercise such authority
in the present case and adopt particular language—the
committee’s model instruction or otherwise—stemmed
from an unwillingness to deviate from the legislature’s
language because we have in our opinion today encour-
aged trial courts to do exactly that.
    I assume instead that our reluctance derives from
the fact that the defendant has not specifically asked
that we exercise our supervisory authority. Ultimately,
it is for this reason that I do not dissent from the majori-
ty’s election not to employ its supervisory authority to
put its imprimatur on the committee’s language or direct
particular language. Instead, I humbly suggest that a
signal from the legislature after its consideration of the
statutory language would be useful so that courts might
better understand the extent to which the legislature
is wedded to any particular language.
      I therefore respectfully concur.
  1
    The majority even overrules cases that have ‘‘previously held that a
minor deviation from the specific wording of § 54-84 (b) is improper, even
if the instruction does not alter the substantive meaning of the statute
. . . .’’ (Citations omitted.)